Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is effective as
of December 17, 2012, by and between BROADWIND ENERGY, INC. (the “Company”), and
Jesse E. Collins, Jr. (the “Executive”).

 

WHEREAS, the Company is currently engaged in the business of acquiring and
strategically growing companies within various energy sectors, with a heightened
focus on the wind industry (the “Company Business”);

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of August 1, 2008 (the “Prior Agreement”);

 

WHEREAS, the Company desires to continue to obtain the benefits of the
Executive’s knowledge, skills, and experience;

 

WHEREAS, the Company desires to offer the Executive an amendment of the terms
and conditions of the Prior Agreement, which is embodied in the terms and
conditions of this Agreement as provided herein; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the rights, duties, benefits and obligations with respect to the
employment of the Executive by the Company under the terms and conditions herein
provided.

 

NOW, THEREFORE, in consideration of the Executive’s employment with the Company,
and the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:

 

1.             Employment.  The Company hereby agrees to employ the Executive as
Executive Vice President and Chief Operating Officer for the Company, and
Executive hereby agrees to be employed by the Company, on the terms and
conditions set forth herein.  The Executive’s employment with the Company
commenced on August 1, 2008 and, on each anniversary of such date, automatically
extends for successive one-year periods (the “Term”) unless terminated in
accordance with the provisions of Section 6 hereof.

 

2.             Duties and Responsibilities.  The Executive shall serve as
Executive Vice President and Chief Operating Officer of the Company and shall
report to the Chief Executive Officer of the Company.  The Executive shall
devote all of his working time and best efforts to the business and affairs of
the Company except for such time as shall reasonably be required to serve in
connection with civic or charitable activities, provided that such activities,
in the aggregate, do not interfere with Executive’s ability to perform the
duties and responsibilities of his employment hereunder. Executive shall follow
the direction of the Chief Executive Officer, and shall perform all duties and
responsibilities of the position that he holds, as those duties and
responsibilities may change from time to time. Executive shall comply with the
Company’s standards, policies and procedures in effect on the date of this
Agreement and as they may change from time to time.

 

--------------------------------------------------------------------------------


 

3.             Compensation and Related Matters.

 

(a)           Base Salary.  The Executive shall receive an initial annual base
salary of $309,000, less required and authorized withholding and deductions.
Executive’s salary shall be subject to review and adjustment by the Company from
time to time, and paid in accordance with the Company’s regular payroll schedule
as it applies to salaried employees, but shall in no event be less than as set
forth above in this Section 3(a) (“Base Salary”).

 

(b)           Bonus.  The Executive shall be eligible for an annual bonus in an
amount, and pursuant to such terms, as set forth in a written plan or other
written arrangement adopted by the Company.

 

(c)           Stock.  The Executive shall be eligible to participate in the
Company’s common stock incentive plan, as in effect from time to time, and may
be granted stock options, restricted stock units or other awards under such
common stock incentive plan, based on individual and Company performance
criteria to be established by the Board of Directors of the Company (the
“Board”).

 

(d)           Benefits.  Executive shall be entitled to all rights and benefits
for which he is eligible under the terms and conditions of the Company’s
standard benefits and compensation practices that may be in effect from time to
time and provided by the Company to its employees generally.  In addition to,
and not in limitation of the foregoing, during the Term, the Executive shall be
eligible to accrue up to 15 business days of paid time off (PTO) per anniversary
year (20 business days commencing for calendar years commencing after following
August 1, 2013) exclusive of any business day with respect to which the Company
is closed for business due to any federal, state or local holiday or any day off
generally granted by the Company to its employees, subject to the Company’s
then-current paid time off policy.  In addition to, and not in limitation of the
foregoing, during the Term, the Executive shall receive any additional benefits
generally provided by the Company to executive employees of the Company,
including group health insurance for Executive and dependents, life insurance,
and long term disability insurance, and participation in the Company’s 401
(k) plan, all in accordance with applicable plan documents.

 

(e)           Expense Reimbursement.  The Company will reimburse the Executive
for reasonable business expenses in accordance with the Company’s standard
expense account and reimbursement policies.

 

4.             Representations and Warranties of Executive.  In order to induce
the Company to employ the Executive, the Executive hereby represents and
warrants to the Company as follows:

 

(a)           Binding Agreement.  This Agreement has been duly executed and
delivered by the Executive and constitutes a legal, valid and binding obligation
of the Executive and is enforceable against the Executive in accordance with its
terms.

 

(b)           No Violations of Law.  The execution and delivery of this
Agreement and the other agreements contemplated hereby by the Executive do not,
and the performance by the Executive of his obligations under this Agreement and
the other agreements contemplated hereby

 

2

--------------------------------------------------------------------------------


 

will not, violate any term or provision of any law, or any writ, judgment,
decree, injunction, or similar order applicable to the Executive.

 

(c)           Litigation.  The Executive is not involved in any undisclosed
proceeding, claim, lawsuit, or investigation alleging wrongdoing by the
Executive before any court or public or private arbitration board or panel or
governmental department, commission, board, bureau, agency or instrumentality.

 

(d)           No Conflicting Obligations.  Executive represents that he is not
under, or bound to be under in the future, any obligation to any person or
entity that is or would be inconsistent or in conflict with this Agreement or
would prevent, limit, or impair in any way the performance by him of his
obligations hereunder, including but not limited to any duties owed to any
former employers not to compete or use or disclose confidential information. 
Executive represents and agrees that he will not disclose to the Company or use
on behalf of the Company any confidential information or trade secrets belonging
to a third party, including any former employer.  Executive further represents
and agrees that he has returned all property belonging to Executive’s previous
employers, including but not limited to any and all confidential information.

 

5.             Restrictive Covenants.

 

(a)           Confidentiality Critical.  The parties agree that the business in
which the Company is engaged is highly sales-oriented and the goodwill
established between the Executive and the Company’s customers and potential
customers is a valuable and legitimate business interest worthy of protection
under this Agreement.  The Executive acknowledges and agrees that developing and
maintaining business relationships is an important and essential business
interest of the Company.  The Executive further recognizes that, by virtue of
his employment by the Company he will be granted otherwise prohibited access to
confidential and proprietary data of the Company which is not known to its
competitors and which has independent economic value to the Company and that he
will be granted access to confidential information during his employment
regarding the Company’s business and its policies, customers, employees and
trade secrets, and of other confidential, proprietary, privileged, or secret
information of the Company and its customers (“Customers”) (collectively, all
such nonpublic information is referred to as “Confidential Information”).

 

This Confidential Information includes, but is not limited to data relating to
the Company’s marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the criteria and formulae used by
the Company in pricing its products, loss control and information management
services; the Company’s products and services; the Company’s computer system and
software; lists of prospects; customer lists; the identity, authority and
responsibilities of key contacts at accounts of Customers; and the composition
and organization of Customers’ business.  The Executive recognizes and admits
that this Confidential Information constitutes valuable property of the Company,
developed over a long period of time and at substantial expense, and worthy of
protection.  Executive acknowledges and agrees that only through his employment
with the Company could he have the opportunity to learn this Confidential
Information.  The Company acknowledges and agrees that Executive has substantial
knowledge of the wind industry.

 

3

--------------------------------------------------------------------------------


 

(b)           Confidential Information.  The Executive shall not at any time
(for any reason), directly or indirectly, for himself or on behalf of any other
person or entity, (A) disclose to any person or entity (except to employees or
other representatives of the Company who need to know such Confidential
Information to the extent reasonably necessary for the Executive to perform his
duties under this Agreement or such employees or representatives to perform
their duties on behalf of the Company, and except as required by law) any
Confidential Information that the Executive may have acquired in the course of
or as an incident to his employment or prior dealings with the Company,
including, without limitation, business or trade secrets of, or products or
methods or techniques used by, the Company, or any Confidential Information
whatsoever concerning the Customers, (B) use, directly or indirectly, for his
own benefit or for the benefit of another (other than a Customer) any of such
Confidential Information, or (C) assist any other person or entity in connection
with any action described in either of the foregoing clauses (A) and (B).

 

(c)           Noninterference with Employees.  To enforce Executive’s covenants
to the Company under this Agreement including his promise not to use or disclose
Confidential Information, the Executive further agrees that the Company has
expended considerable time, energy and resources into training its other
employees (“Co-Workers”).  As a result, during his employment with the Company
and for a period of two (2) years thereafter, the Executive shall not, for any
reason, directly or indirectly, for himself or on behalf of any other person or
entity, (A) induce or attempt to induce any Co-Worker to terminate employment
with the Company, (B) interfere with or disrupt the Company’s relationship with
any of the Co-Workers, (C) solicit, entice, hire, cause to hire, or take away
any person employed by the Company at that time or during the 12-month period
preceding Executive’s last day of employment with the Company, or (D) assist any
other person or entity in connection with any action described in any of the
foregoing clauses (A) through (C).

 

(d)           Non-competition.  The Executive further agrees with the Company to
the following provisions, all of which Executive acknowledges and agrees are
necessary to protect the Company’s legitimate business interests and are further
designed to enforce Executive’s covenants to the Company under this Agreement
including his promise not to use or disclose Confidential Information.  The
Executive covenants and agrees with the Company that:

 

(i)            The Executive shall not, during his employment with the Company
and for a period of eighteen (18) months thereafter, either directly or
indirectly, engage in, render service or other assistance to, or sell products
or services, or provide resources of any kind, whether as an owner, partner,
shareholder, officer, director, employee, consultant or in any other capacity,
whether or not for consideration, to any person, corporation, or any entity,
whatsoever, that owns, operates or conducts a business that competes, in any
way, with the Company’s Business (as defined at the start of this Agreement),
other than the ownership of 5% or less of the shares of a public company where
Executive is not active in the day-to-day management of such company.  With
respect to the post employment application of this Section 5(d)(i), the
restrictions shall extend only to those specific geographic areas where the
Company conducts business at that time.

 

4

--------------------------------------------------------------------------------


 

(ii)  The Executive shall not, during his employment with the Company and for a
period of eighteen (18) months thereafter, either directly or indirectly,
(A) solicit, call on or contact any Customer of the Company for the purpose or
with the effect of offering any products or services of any kind offered by the
Company at that time or during his employment with the Company, (B) request or
advise any present or future vendors or suppliers to the Company to cancel any
contracts, or curtail their dealings, with the Company, or (C) assist any other
person or entity in connection with any action described in any of the foregoing
clauses (A) through (B).

 

(iii)  During his employment with the Company, the Executive shall not own, or
permit ownership by the Executive’s spouse or any minor children under the
parental control of the Executive, directly or indirectly, an amount in excess
of five percent (5%) of the outstanding shares of stock of a corporation, or
five percent (5%) of any business venture of any kind, which operates or
conducts a business that competes, in any way, with the Company.

 

(e)           Non-disparagement.  At any time during or after Executive’s
employment with the Company, the Executive shall not disparage the Company or
any shareholders, directors, officers, employees, or agents of the Company. 
During and after Executive’s employment with the Company, neither the Company
nor its directors, officers, employees or agents shall disparage Executive to
third parties.

 

(f)            Understandings.

 

(i)            The provisions of this Section 5 shall be construed as an
agreement independent of any other claim.  The existence of any claim or cause
of action of the Executive against the Company, whether predicated on
Executive’s employment or otherwise, shall not constitute a defense to the
enforcement by the Company of the terms of Section 5 of this Agreement.

 

(ii)           The Executive acknowledges and agrees that the covenants and
agreements contained herein are necessary for the protection of the Company’s
legitimate business interests and are reasonable in scope and content.  The
Executive agrees that the restrictions contained in this Section 5 are
reasonable and will not unduly restrict him in securing other employment or
income in the event his employment with the Company ends.  The Executive
acknowledges that he agreed to the covenants contained in this Section 5
pursuant to the terms of his Prior Agreement, which he executed on or before his
first day of employment with the Company.

 

(g)           Injunctive Relief.  The Executive acknowledges and agrees that any
breach by him of any of the covenants or agreements contained in this Section 5
would give rise to irreparable injury and would not be adequately compensable in
damages.  Accordingly, the Executive agrees that the Company may seek and obtain
injunctive relief against the breach or threatened breach of any of the
provisions of this Agreement in addition to any other legal or equitable
remedies available.

 

5

--------------------------------------------------------------------------------


 

(h)           Reformation and Survival.  The Company and the Executive agree and
stipulate that the agreements and covenants contained in this Agreement and
specifically of this Section 5 are fair and reasonable in light of all of the
facts and circumstances of the relationship between them.  The Company and
Executive agree and stipulate that Executive has hereby agreed to be bound to
the obligations, restrictions and covenants of this Section 5 as a condition to
his employment and in consideration of his compensation, bonus, stock option
grant, severance terms, all other terms and provisions of this Agreement, and
which are further designed to enforce Executive’s covenants to the Company under
this Agreement including his promise not to use or disclose Confidential
Information.  The Company and the Executive acknowledge their awareness,
however, that in certain circumstances courts have refused to enforce certain
agreements not to compete.  The Company and the Executive agree that, if any
term, clause, subpart, or provision of this Agreement is for any reason adjudged
by a court of competent jurisdiction to be invalid, unreasonable, unenforceable
or void, the same will be treated as severable, and shall be modified to the
extent necessary to be legally enforceable to the fullest extent permitted by
applicable law, and that such modification will not impair or invalidate any of
the other provisions of this Agreement, all of which will be performed in
accordance with their respective terms.  Thus, in furtherance of, and not in
derogation of, the provisions of this Section 5, the Company and the Executive
agree that in such event, this Section 5 shall be deemed to be modified or
reformed to restrict the Executive’s conduct to the maximum extent (in terms of
time, geography, and business scope) that the court shall determine to be
enforceable.  The provisions of this Section 5 shall survive the termination of
this Agreement and Executive’s resignation or termination of employment,
regardless of the reason and whether voluntary or involuntary.

 

6.             Termination.

 

(a)           Termination By The Company With Cause.  The Company has the right,
at any time during the Term, to terminate the Executive’s employment with the
Company for Cause (as defined below) by giving written notice to the Executive
as described in this Section 6(a).  Prior to the effectiveness of termination
for Cause under subclause (i), (ii), (iii) or (iv) below, the Executive shall be
given thirty (30) calendar days’ prior written notice from the Company,
specifically identifying the reasons which are alleged to constitute Cause for
any termination pursuant to the aforementioned subclauses, and an opportunity to
cure in the event the Executive disputes such allegations; provided, however,
that the Company shall have no obligation to continue to employ the Executive
following such thirty (30) calendar day notice period unless the Executive’s
cure meets the Company’s reasonable satisfaction.  The Company’s termination of
the Executive’s employment for Cause under subclause (v) or (vi) below shall be
effective immediately upon the Company’s written notice to the Executive.  If
the Company terminates Executive’s employment for Cause, the Company’s
obligation to the Executive shall be limited solely to the payment of unpaid
Base Salary accrued up to the effective date of termination plus any accrued but
unpaid benefits to the effective date of termination, and any unpaid bonus
earned in accordance with the then applicable bonus plan or program to the
effective date of termination.

 

As used in this Agreement, the term “Cause” shall mean and include (i) the
Executive’s abuse of alcohol that affects Executive’s performance of Executive’s
duties under this Agreement, or unlawful use of any controlled substance; (ii) a
willful act of fraud,

 

6

--------------------------------------------------------------------------------


 

dishonesty or breach of fiduciary duty on the part of the Executive with respect
to the business or affairs of the Company; (iii) material failure by the
Executive to comply with applicable laws and regulations or professional
standards relating to the business of the Company; (iv) material failure by the
Executive to satisfactorily perform his duties hereunder, a material breach by
the Executive of this Agreement, or Executive engaging in conduct that
materially conflicts with the best interests of the Company or that may
materially harm the Company’s reputation; (v) the Executive being subject to a
formal inquiry or investigation by a governmental authority or self-regulatory
organization such that the existence of such inquiry or investigation will
result in damage to the Company’s business interests, licenses, reputation or
prospects; or (vi) conviction of a felony or a misdemeanor involving moral
turpitude.

 

(b)           Termination By The Company Without Cause.  The Company shall have
the right, at any time during the Term, to terminate the Executive’s employment
with the Company without Cause by giving written notice to the Executive, which
termination shall be effective thirty (30) calendar days from the date of such
written notice.  The Company may provide 30 days pay in lieu of notice.  If the
Company terminates the Executive’s employment without Cause, the Company’s
obligation to the Executive shall be limited solely to (i) unpaid Base Salary
accrued up to the effective date of termination plus any accrued but unpaid
benefits to the effective date of termination, and any unpaid bonus earned in
accordance with the then applicable bonus plan or program to the effective date
of termination; (ii) a severance in an amount equal to the Executive’s
then-current Base Salary for a period of eighteen (18) months; and (iii) if
Executive is eligible for and timely elects COBRA coverage for health insurance
coverage, an additional severance benefit calculated by the Company in its
discretion equal to (A) the cost of monthly COBRA premiums (determined as of the
effective date of termination) multiplied by (B) 18.  As a condition to his
receipt of the post-employment payments and benefits under this Section 6(b),
Executive must be in compliance with Section 5 of this Agreement, and must
execute, return, not rescind and comply with a general release of claims
agreement in favor of the Company and related entities and individuals, within
the timeframe and in a form to be prescribed by the Company.  The severance
benefits set forth in clauses (ii) and (iii) of the third sentence hereof shall
be paid in equal installments according to the Company’s normal payroll
schedule, with the first payment to commence within ninety (90) days after the
date of Executive’s termination of employment, provided that the Company has
received the signed general release of claims agreement and the Executive has
not rescinded such agreement within the rescission period set forth in such
agreement. Executive shall have no duty to mitigate damages under this
Section 6(b) during the applicable severance period and, in the event Executive
shall subsequently receive income from providing Executive’s services to any
person or entity, including self employment income, or otherwise, then no such
income shall in any manner offset or otherwise reduce the payment obligations of
the Company hereunder.

 

Notwithstanding anything herein to the contrary, this Section 6(b) shall not
apply if Executive’s employment is terminated by the Company or a succeeding
entity without Cause upon or within one year of a Change in Control at any time
during the Term as described in Section 7 hereof.  In such case, Section 7 of
this Agreement shall control.

 

(c)           Termination By The Executive for Good Reason.  The Executive has
the right, at any time during the Term, to terminate his employment with the
Company for Good Reason (as defined in this Section 6(c) below) by giving
written notice to the Company as

 

7

--------------------------------------------------------------------------------


 

described in this Section 6(c) below.  Prior to the effectiveness of termination
for Good Reason, the Company shall be given thirty (30) calendar days’ prior
written notice from the Executive, specifically identifying the reasons which
are alleged to constitute Good Reason, and an opportunity to cure; provided,
however, that the Executive shall have no obligation to continue his employment
with the Company following such thirty (30) calendar day notice period unless
the Company cures the event(s) giving rise to Executive’s Good Reason notice. 
As used in this Section 6(c), the term “Good Reason” shall mean and include
(i) assignment to Executive of duties materially inconsistent with Executive’s
position, (ii) requiring the Executive to move his place of employment more than
50 miles from his place of employment prior to such move, or (iii) a material
breach by the Company of this Agreement; provided that in any such case
Executive has not consented thereto.  In addition to the foregoing requirements,
in no event shall an Executive’s termination of his employment be considered for
Good Reason unless such termination occurs within 90 days following the initial
existence of one of the conditions specified in clauses (i), (ii) and (iii) of
the preceding sentence.

 

If the Executive terminates his employment for Good Reason, the Company’s
obligation to the Executive shall be limited solely to (i) unpaid Base Salary
accrued up to the effective date of termination plus any accrued but unpaid
benefits to the effective date of termination, and any unpaid bonus earned in
accordance with the then applicable bonus plan or program to the effective date
of termination; (ii) a severance in an amount equal to the Executive’s
then-current Base Salary for a period of eighteen (18) months; and (iii) if
Executive is eligible for and timely elects COBRA coverage for health insurance
coverage, an additional severance benefit calculated by the Company in its
discretion equal to (A) the cost of monthly COBRA premiums (determined as of the
effective date of termination) multiplied by (B) 18.  As a condition to his
receipt of the post-employment payments and benefits under this Section 6(c),
Executive must be in compliance with Section 5 of this Agreement, and must
execute, return, not rescind and comply with a general release of claims
agreement in favor of the Company and related entities and individuals, within
the timeframe and in a form to be prescribed by the Company.  The severance
benefits set forth in clauses (ii) and (iii) of the first sentence of this
paragraph shall be paid in equal installments according to the Company’s normal
payroll schedule, with the first payment to commence within ninety (90) days
after the date of Executive’s termination of employment, provided that the
Company has received the signed general release of claims agreement and the
Executive has not rescinded such agreement within the rescission period set
forth in such agreement.  Executive shall have no duty to mitigate damages under
this Section 6(c) during the applicable severance period and, in the event
Executive shall subsequently receive income from providing Executive’s services
to any person or entity, including self employment income, or otherwise, then no
such income shall in any manner offset or otherwise reduce the payment
obligations of the Company hereunder.

 

The Executive has the right, at any time during the Term, to terminate his
employment with the Company without Good Reason (as defined above) by giving
written notice to the Company, which termination shall be effective sixty (60)
calendar days from the date of such written notice.  If the Executive terminates
his employment without Good Reason, the Company’s obligation to the Executive
shall be limited solely to the payment of unpaid Base Salary accrued up to the
effective date of termination plus any earned but unpaid bonus, and accrued but
unpaid benefits.

 

8

--------------------------------------------------------------------------------


 

(d)           Termination Upon Disability.  The Company shall have the right, at
any time during the Term, to terminate the Executive’s employment if, during the
term hereof, the Executive becomes physically or mentally disabled, whether
totally or partially, as evidenced by the written statement of a competent
physician licensed to practice medicine in the United States who is mutually
acceptable to the Company and the Executive, so that the Executive is unable to
perform the essential functions of his job duties hereunder, with or without
reasonable accommodation, for (i) a period of three (3) consecutive months, or
(ii) for shorter periods aggregating ninety (90) calendar days during any
twelve-month period.  If the Company terminates Executive’s employment under
this Section 6(d), the Company’s obligation to the Executive shall be limited
solely to the payment of unpaid Base Salary accrued up to the effective date of
termination plus any accrued but unpaid benefits to the effective date of
termination, and any unpaid bonus earned in accordance with the then applicable
bonus plan or program to the effective date of termination.

 

(e)           Termination upon Death.  If the Executive dies during the Term,
this Agreement shall terminate, except that the Executive’s legal
representatives shall be entitled to receive the Base Salary and other accrued
benefits earned up to the date of the Executive’s death.

 

7.             Change of Control.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if,
upon or within one year of a Change of Control (as defined below) at any time
during the Term, the Company or a succeeding entity terminates Executive without
Cause (as defined above), the Company or the succeeding entity’s obligation to
the Executive shall be (i) unpaid Base Salary, bonus and benefits accrued up to
the effective date of termination, (ii) a lump sum payment equal to Executive’s
then-current Base Salary for a period of eighteen (18) months, and (iii) if
Executive is eligible for and timely elects COBRA coverage for health insurance
coverage, a lump sum payment calculated by the Company in its discretion equal
to (A) the cost of monthly COBRA premiums (determined as of the effective date
of termination) multiplied by (B) 18.  In the event of a without Cause Change of
Control termination, as described herein, these payments shall be in lieu of,
and not in addition to, any severance pay or benefits set forth in Sections
6(b) or 6(c) of this Agreement.   As a condition to his receipt of the
post-employment payments and benefits under this Section 7(a), the Executive
must be in compliance with Section 5 of this Agreement, and must execute,
return, not rescind and comply with a release of claims agreement in favor of
the Company, related entities and individuals and the succeeding entity, within
the timeframe and in a form to be prescribed by the Company or a succeeding
entity.  The severance benefits set forth in clauses (ii) and (iii) of the first
sentence hereof shall be paid in a lump sum within ninety (90) calendar days
after the date of Executive’s termination of employment, provided that the
Company has received the signed general release of claims agreement and the
Executive has not rescinded such agreement within the rescission period set
forth in such agreement.

 

(b)          Change of Control Defined.  A “Change of Control” means: (i) the
consummation of any merger, consolidation, exchange, or reorganization to which
the Company is a party if the individuals and entities who were stockholders of
the Company immediately prior to the effective date of such transaction have,
immediately following the effective date of such transaction, beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of fifty percent (50%) or less of the total combined voting power of all classes
of

 

9

--------------------------------------------------------------------------------


 

securities issued by the surviving corporation; (ii) a sale of all or
substantially all of the assets of the Company to any person or entity which is
not an affiliate of the Company; or (iii) the acquisition, without prior
approval by resolution adopted by the Board, of direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of securities of the Company representing, in the aggregate, more than fifty
percent (50%) or more of the total combined voting power of all classes of the
Company’s then-issued and outstanding securities by any person or entity or by a
group of associated persons or entities acting in concert; provided, however,
that a Change of Control will not be deemed to occur if such acquisition is
initiated by the Executive or an entity in which the Executive owns fifty
percent (50%) or more of the total combined voting power of all classes of such
entity’s securities, or if the Executive or such entity is a member of the group
of associated persons or entities acting in concert.  In all cases, the
determination of whether a Change of Control has occurred shall be made in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations, notices and other guidance of general
applicability issued thereunder.

 

8.             Code Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent.  The payments to Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment.  In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible; provided that in no event shall the
Company be responsible for any 409A Penalties that arise in connection with any
amounts payable under this Agreement.  To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code.  Notwithstanding
any other provision in this Agreement, to the extent any payments hereunder
constitutes nonqualified deferred compensation, within the meaning of
Section 409A, then (A) each such payment which is conditioned upon Executive’s
execution of a release and which is to be paid or provided during a designated
period that begins in one taxable year and ends in a second taxable year, shall
be paid or provided in the later of the two taxable years and (B) if the
Executive is a specified employee (within the meaning of Section 409A of the
Code) as of the date of Executive’s separation from service, each such payment
that is payable upon the Executive’s separation from service and would have been
paid prior to the six-month anniversary of Executive’s separation from service,
shall be delayed until the earlier to occur of (i) the first day of the seventh
month following the Executive’s separation from service or (ii) the date of
Executive’s death.

 

9.             Successors; Assignment, Etc.; Third Party Beneficiaries.

 

(a)           Executive consents to and the Company shall have the right to
assign this Agreement to its successors or assigns.  All covenants or agreements
hereunder shall inure to the

 

10

--------------------------------------------------------------------------------


 

benefit of and be enforceable by or against its successors or assigns.  The
terms “successors” and “assigns” shall include, but not be limited to, any
succeeding entity upon a Change in Control.

 

(b)           Neither this Agreement nor any of the rights or obligations of the
Executive under this Agreement may be assigned or delegated except as provided
in the last sentence of this Section 9(b).  This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by, and
shall be binding upon, the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If the Executive should die while any amounts would still be payable
to him hereunder had he continued to live, then all such amounts (unless
otherwise provided herein) shall be paid in accordance with the terms of this
Agreement to the devisee, legatee, or other designee under the Executive’s
testamentary will or, if there be no such will, to the Executive’s estate.

 

10.          Notice.  For purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or when mailed by United
States registered or certified mail, return receipt requested, first-class
postage prepaid, addressed as follows:

 

If to the Executive:

 

Mr. Jesse E. Collins, Jr.

to the last known address for the Executive on the Company’s records.

 

If to the Company:

 

Broadwind Energy, Inc.
3240 S. Central Avenue

Cicero, IL 60804

Attn: Chief Executive Officer

 

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
shall be effective only upon actual receipt.

 

11.          Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing signed by the Executive and such officers as may be specifically
designated by the Board.  No waiver by either party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of any similar or dissimilar condition or
provision at the same or any other time.  No agreements or representations
(whether oral or otherwise, express or implied) with respect to the subject
matter of this Agreement have been made by either party which are not set forth
expressly in this Agreement or which are not specifically referred to in this
Agreement.  If any term, clause, subpart, or provision of this Agreement is for
any reason adjudged to be invalid, unreasonable, unenforceable or void, the same
will be treated as severable, shall be modified to the extent necessary to be
legally enforceable to the fullest extent permitted by applicable law, and will
not impair or invalidate any of the other provisions of this Agreement, all of
which will be performed in accordance with

 

11

--------------------------------------------------------------------------------


 

their respective terms.  The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Illinois, without reference to its conflicts of law principles.

 

12.          Validity.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law or court
decision, and if the rights or obligations of the Company and the Executive will
not be materially and adversely affected thereby, (a) such provision shall be
fully severable from this Agreement, (b) this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom, and (d) in
lieu of such illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid, and enforceable
provision as similar to the terms and intent of such illegal, invalid, or
unenforceable provision as may be possible.

 

13.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

14.          Litigation.  The parties agree that the exclusive venue for any
litigation commenced by the Company or the Executive relating to this Agreement
shall be the state courts located in DuPage County, Illinois and the United
States District Court, Northern District of Illinois.  The parties waive any
rights to object to venue as set forth herein, including any argument of
inconvenience for any reason.

 

15.          Entire Agreement.  This Agreement constitutes (i) the binding
agreement between the parties and (ii) represents the entire agreement between
the parties, and supersedes all prior agreements relating to the subject matter
contained herein. All prior negotiations concerning Executive’s employment with
the Company have been merged into this Agreement and are reflected in the terms
herein.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of December 17, 2012.

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

/s/ Jesse E. Collins, Jr.

 

 

Name: Jesse E. Collins, Jr.

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

Broadwind Energy, Inc.

 

 

 

 

 

By:

/s/ Peter C. Duprey

 

 

Name: Peter C. Duprey

 

 

Title:  President & CEO

 

13

--------------------------------------------------------------------------------